239 Ind. 142 (1958)
155 N.E.2d 389
KERLIN
v.
KENNY, ADMINISTRATOR, ET AL.
No. 19,067.
Supreme Court of Indiana.
Filed October 28, 1958.
Rehearing denied November 25, 1958.
Transfer denied January 14, 1959.
Vaughan & Vaughan, James E. Vaughan and Charles L. Vaughan, of Lafayette, for appellant.
John B. Hudson and Harry P. Schultz, both of Lafayette, for appellees.

ON PETITION TO TRANSFER
ACHOR, J.
This case is pending before us on petition to transfer. Appellant was adopted during minority. *143 She seeks to inherit from her natural grandfather.
We held in the case of Scott v. Scott (1958), 238 Ind. 474, 150 N.E.2d 740, that under § 6-208a of the Probate Code a child adopted during minority could not inherit from its natural parents. This case holds that, because of the fact that a grandchild must establish its relationship through its parents, such grandchild is barred from inheritance from its natural grandparents.
We believe the decision is correct and that transfer should be denied.
Landis, C.J., Arterburn, Bobbitt and Jackson, JJ., concur.
NOTE.  Reported in 155 N.E.2d 389.